Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3-15-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Asakura et al. (US 2017/0334455).
Regarding claim 1, Asakura (Fig. 1) discloses a vehicle display system (70) provided in a vehicle (M), the vehicle display system comprising:
a first display device (82) located inside the vehicle (eg. mounted on the “instrument panel” as discussed in [0058]) and configured to display a surrounding environment image (eg. the image of the environment in front of the vehicle) indicating a surrounding environment of the vehicle on a window of 
a display control unit (eg. including 91, 92, 100, etc.) configured to control the first display device such that the surrounding environment image is displayed on the window (“the image imaged by the camera 40 (namely, the image which images the front side of the own vehicle M) is projected on the front window 90a” as discussed in [0113]) and lower a transmittance of the window (“92 controls the transmittance of a glass by impressing a voltage on the dimming film of the windshield 90” as discussed in [0063], see also [0102] which discusses how the “front window 90a” is controlled to be in a “visible condition or the visual difficulty condition”) according to a predetermined condition (based on the “driving mode” or the monitored surroundings) associated with the vehicle or the surrounding environment of the vehicle (“170 controls the condition of the front window 90a on the basis of the degree of the automated driving (or the degree of the surroundings monitoring obligation) in each of the automated driving modes” as discussed in [0102]).

Regarding claim 2, Asakura discloses a vehicle display system as discussed above, wherein the first display device is configured to display the surrounding environment image of a traveling direction of the vehicle on a front window of the vehicle (as discussed above, “the image imaged by the camera 40 (namely, the image which images the front side of the own vehicle M) is projected on the front window 90a” as discussed in [0113]).

Regarding claim 5, Asakura discloses a vehicle display system as discussed above, wherein the display control unit controls the first display device such that the surrounding environment image is displayed on the window (discussed in [0118] and seen in Fig. 17, an image of the front environment is displayed and the front window is opaque when changing to a driving mode other than mode A) and 

Regarding claim 15, Asakura discloses a vehicle (M) comprising:
the vehicle display system as discussed above (eg. seen in Fig. 1).

Claims 9-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2017/0140651).
Regarding claim 9, Lee (Fig. 1, 2, 8, 9, and 19) discloses a vehicle display system provided in a vehicle (700), the vehicle display system comprising:
a first display device (181) configured to emit a light pattern indicating predetermined information (eg. a caution due to a detected object, examples seen in Fig. 8b) toward a road surface outside the vehicle (“project an image of an indicator onto the road surface to display the indicator” as discussed in [0104]);
a second display device (183) located inside the vehicle (eg. displaying on the “windshield W” as discussed in [0124]) and configured to display vehicle traveling information on traveling of the vehicle toward an occupant of the vehicle (eg. recommended speed or routes, or traffic conditions, for example the “bypass information” seen Fig. 19c) such that the vehicle traveling information is superimposed on a real space outside the vehicle (“a user can simultaneously see the projected image and a view after the projected image” as discussed in [0125]); and




the predetermined information is displayed by the second display device (the “caution” may be displayed inside the vehicle, for example the icon (d) in Fig. 8B shown on the windshield in Fig. 9); and
the vehicle traveling information is displayed by the first display device (the “bypass information” may be displayed outside on first display device 181 as shown by I3 in Fig. 8c or i25 in Fig. 17c, or as another example, the recommended speed shown on the first display 183a in Fig. 19c can be switched to be displayed on second display 181, see Fig. 8b which shows indicator (e) indicating a recommended speed).

Regarding claim 10, Lee discloses a vehicle display system as discussed above, wherein the display control unit causes the second display device to display the predetermined information based on the information on the vehicle (eg. “recommended speed information” as discussed in [0184]) or the information on the surrounding environment of the vehicle (as discussed above, when the “information on the surrounding environment of the vehicle” includes “approaching of an external moving object” as discussed in [0127], indicator I8 is displayed by the second display device).

Regarding claim 11, Lee discloses a vehicle display system as discussed above, wherein the display control unit causes the first display device to display the vehicle traveling information based on the information on the vehicle (eg. “when a driver gets out the vehicle is detected” as discussed in [0115]) or the information on the surrounding environment of the vehicle (eg. “when the object 

Regarding claim 12, Lee discloses a vehicle display system as discussed above, wherein the display control unit causes the second display device to display a part of the predetermined information based on the information on the vehicle or the information on the surrounding environment of the vehicle (as seen in Fig. 14b, when “there is a moving object approaching from the rear” as discussed in [0165], only the “WATCH OUT GETTING OUT” message is displayed by the second display device as indicator I8, compared to the entire predetermined information “WATCH OUT LEFT - GETTING OUT” indicator I2 as seen in Fig. 8c).

Regarding claim 13, Lee discloses a vehicle display system as discussed above, wherein the information on the vehicle refers to information on a driving mode of the vehicle (eg. when the driving mode is a “stop,” then indicator I3 is displayed as seen in Fig. 8c, see also Fig. 16 which shows indicator I10 when the driving mode is “reverse”).

Regarding claim 14, Lee discloses a vehicle display system as discussed above, wherein the information on the surrounding environment of the vehicle refers to brightness information of the surrounding environment (this limitation is not being examined due to the alternative language “or”), road information on the road on which the vehicle is currently traveling (“the information that the communication unit 120 has received may be used as additional information for determining a notification situation” as discussed in [0047], with details about 120 receiving “traffic information” as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura as applied to claim 1 above, and further in view of Kato et al. (US 2006/0244829).
Regarding claim 3, Asakura discloses a vehicle display system as discussed above, wherein the first display device is configured to display the surrounding environment image on the front window of the vehicle (“projects and displays the image imaged by the camera 40 on the opacified front window 90a” as discussed in [0114]) and lower a transmittance of each of all the windows (“170 may opacify the windshields 90 provided in each of the doors, the windshield (rear window) 90 provided on the rear side of the vehicle, the windshield 90 of the roof, etc.” as discussed in [0103]).
However, Asakura only explicitly teaches wherein the first display device is configured to display the surrounding environment image on the front window, and so fails to teach or suggest wherein the first display device is configured to display the surrounding environment image on “all” windows of the vehicle.
Kato (Fig. 1 and 3) discloses a vehicle display system wherein a first display device (2, 3, and 4) is configured to display the surrounding environment image (image data captured by cameras 5 and 6, discussed in [0030] and [0031]) on the side and rear windows of the vehicle (“enable the rear-window 
Therefore, the combination of Asakura and Kato would provide a vehicle display system wherein the first display device is configured to display the surrounding environment image on all windows of the vehicle (the front windows as taught by Asakura, and the front and side windows as taught by Kato).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura so the first display device is configured to display the surrounding environment image on the rest of the windows as taught by Kato because this allows the driver to view objects that are in their blind spot (see [0009]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura as applied to claim 1 above, and further in view of Kunii et al. (US 2018/0118095) and Choi et al. (US 2018/0079284).
Regarding claim 4, Asakura discloses a vehicle display system as discussed above, wherein the display control unit controls the first display device such that the surrounding environment image is displayed on the window (“projects and displays the image imaged by the camera 40 on the opacified front window 90a” as discussed in [0114]) and lowers the transmittance of the window (“170 may opacify the windshields 90” as discussed in [0103]).
However, Asakura fails to teach or suggest a second display device configured to emit a light pattern toward a road surface outside the vehicle.
Kunii (Fig. 1-3 and 15) discloses a vehicle display system comprising:
a second display device (500) configured to emit a light pattern toward a road surface outside the vehicle (as seen in Fig. 1, see also “image light from the image projection apparatus is projected onto a road surface” as discussed in [0041]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura to include a second display device as taught by Kunii because this allows “surrounding drivers and pedestrians to recognize the traveling direction of the vehicle” (discussed in [0096]).
However, Asakura and Kunii fail to teach or suggest wherein the display control unit controls the first display device such that the surrounding environment image is displayed on the window, and lowers the transmittance of the window specifically “when the second display device emits the light pattern toward the road surface.”
Choi (Fig. 8, 9, and 13) discloses a vehicle display system wherein a display control unit (800) controls the first display device (810) to lower the transmittance of the window according to a brightness of the surrounding environment of the vehicle (“when the surrounding brightness of the vehicle is brighter than a reference brightness, the processor 870 may set the transparency of the windshield to be a first transparency” as discussed in [0332] and “when the surrounding brightness of the vehicle is darker than a reference brightness, the processor 870 may set the transparency of the windshield to be a second transparency” as discussed in [0333]).
Therefore, the combination of Asakura and Kunii with Choi would provide a vehicle display system wherein when the second display device emits the light pattern toward the road surface (as discussed above, Kunii displays the ground pattern based on external brightness, also taught by Choi in [0332]), the display control unit controls the first display device such that the surrounding environment image is displayed on the window (as taught by Asakura, when the transmittance of the window is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura and Kunii so the second display device emits the light pattern toward the road surface at the same time as the surrounding environment image is displayed on the window and the transmittance of the window is lowered as the as taught by Choi because this can prevent glare from external sources from inconveniencing the driver while improving safety for pedestrians.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura as applied to claim 1 above, and further in view of Choi.
Regarding claim 6, Asakura discloses a vehicle display system as discussed above, wherein the display control unit controls the first display device such that the surrounding environment image is displayed on the window when the transmittance of the window is lowered (“projects and displays the image imaged by the camera 40 on the opacified front window 90a by using the front display device 82a when the condition of the front window 90a changes from the visual difficulty condition to the visible condition” as discussed in [0114]).
However, Asakura fails to teach or suggest wherein the display control unit lowers the transmittance of the window according to a brightness of the surrounding environment of the vehicle.
Choi (Fig. 8, 9, and 13) discloses a vehicle display system wherein a display control unit (800) controls the first display device (810) to lower the transmittance of the window according to a brightness of the surrounding environment of the vehicle (“when the surrounding brightness of the vehicle is brighter than a reference brightness, the processor 870 may set the transparency of the windshield to be a first transparency” as discussed in [0332] and “when the surrounding brightness of 
Therefore, the combination of Asakura and Choi would provide a vehicle display system wherein the display control unit controls the first display device such that the surrounding environment image is displayed on the window (as taught by Asakura, when the transmittance of the window is lowered, see [0114]) and lowers the transmittance of the window (“opacified front window” taught by Asakura in [0114], “decreasing (lowering) the transparency of the windshield” taught by Choi in [0255]) according to a brightness of the surrounding environment of the vehicle (as taught by Choi in [0332]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura so the display control unit lowers the transmittance of the window according to a brightness of the surrounding environment of the vehicle as taught by Choi because this can prevent glare from external sources from inconveniencing the driver.

Regarding claim 7, Asakura discloses a vehicle display system as discussed above, wherein the display control unit controls the first display device such that the surrounding environment image is displayed on the window when the transmittance of the window is lowered (“projects and displays the image imaged by the camera 40 on the opacified front window 90a by using the front display device 82a when the condition of the front window 90a changes from the visual difficulty condition to the visible condition” as discussed in [0114]).
However, Asakura fails to teach or suggest wherein the display control unit lowers the transmittance of the window according to a road on which the vehicle is currently traveling.
Choi (Fig. 8, 9, and 13) discloses a vehicle display system wherein a display control unit (800) controls the first display device (810) to lower the transmittance of the window according to a road on which the vehicle is currently traveling (first, [0260] discusses how the MCU is controlled to “change 
Therefore, the combination of Asakura and Choi would provide a vehicle display system wherein the display control unit controls the first display device such that the surrounding environment image is displayed on the window (as taught by Asakura, when the transmittance of the window is lowered, see [0114]) and lowers the transmittance of the window (“opacified front window” taught by Asakura in [0114], “decreasing (lowering) the transparency of the windshield” taught by Choi in [0255]) according to a road on which the vehicle is currently traveling (as taught by Choi in [0270], [0271], and [0282]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura so the display control unit lowers the transmittance of the window according to a road on which the vehicle is currently traveling as taught by Choi because the transparency change “may be determined according to the user's setting” (discussed in [0297]) and a user may wish to change the transparency of the windows based on, eg. roads they are familiar with.

Regarding claim 8, Asakura discloses a vehicle display system as discussed above, wherein the display control unit controls the first display device such that the surrounding environment image is displayed on the window when the transmittance of the window is lowered (“projects and displays the image imaged by the camera 40 on the opacified front window 90a by using the front display device 82a when the condition of the front window 90a changes from the visual difficulty condition to the visible condition” as discussed in [0114]).

Choi (Fig. 8, 9, and 13) discloses a vehicle display system wherein a display control unit (800) controls the first display device (810) to lower the transmittance of the window according to weather at a current position of the vehicle (“set the transparency of the windshield to be different according to the sensed surrounding environment (for example, humidity, fog, snow, rain, etc.) of the vehicle” as discussed in [0335]).
Therefore, the combination of Asakura and Choi would provide a vehicle display system wherein the display control unit controls the first display device such that the surrounding environment image is displayed on the window (as taught by Asakura, when the transmittance of the window is lowered, see [0114]) and lowers the transmittance of the window (“opacified front window” taught by Asakura in [0114], “decreasing (lowering) the transparency of the windshield” taught by Choi in [0255]) according to weather at a current position of the vehicle (as taught by Choi in [0335]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakura so the display control unit lowers the transmittance of the window according to weather at a current position of the vehicle as taught by Choi because this can prevent glare from external sources (such as on a particularly sunny day) from inconveniencing the driver.

Response to Arguments
Applicant's arguments filed 3-15-22 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant has argued that Asakura fails to teach or suggest “a display control unit configured to control the first display device such that the surrounding environment image is displayed on the window and lower a transmittance of the window according to a predetermined 
The claims are broad, and do not directly link displaying an image and decreasing a transmittance of the window, instead, they only require that both operations are handled by the same display control unit.  As discussed in the rejection above, Asakura properly teaches the display control unit displaying the surrounding environment image on the window (“the image imaged by the camera 40 (namely, the image which images the front side of the own vehicle M) is projected on the front window 90a” as discussed in [0113]).  The display control unit also lowers a transmittance of the window (“92 controls the transmittance of a glass by impressing a voltage on the dimming film of the windshield 90” as discussed in [0063], see also [0102] which discusses how the “front window 90a” is controlled to be in a “visible condition or the visual difficulty condition”).  While the applicant appears to be arguing that the surrounding environment image is displayed “while” or “after” the transmittance has been lowered, the claims are currently broad, and do not link the two actions.  Therefore, the examiner has interpreted the claims to require the display control unit to display the surrounding environment image, and also to lower the transmittance of the window, but not necessarily at the same time.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner also notes that Asakura teaches displaying “the image imaged by the camera 40 on the opacified front window 90a” (see [0114]) which occurs “after” the window has been controlled to be opaque (“the windshield 90 is opacified” in [0063]).

Regarding claim 9, the applicant has argued that Lee fails to teach or suggest “switching displayed information from an internal display to an external display.”  The examiner respectfully disagrees.  The claims are broad, and similarly to as discussed above regarding claim 1, do not particularly link the timing or sources of the displayed information.  Therefore, although the applicant from an internal display to an external display,” the claims currently do not require that the information displayed on the external display is specifically “from” the internal display, and only that the external display displays “the vehicle travelling information” based on the display control unit.
As discussed in the rejection above, Lee teaches a display control unit (seen in Fig. 2) configured to switch information displayed by the first display device and the second display device based on information on the vehicle or information on a surrounding environment of the vehicle (“the driver assistance apparatus 100 can detect whether there is a need to notify, a notification target, and what notification information is displayed” as discussed in [0102], for example, based on the surrounding environment of the vehicle including an “external moving object” such as a “two-wheeled vehicle is approaching” as seen in Fig. 9).  Lee also teaches that a wide range of information may be display either inside or outside the vehicle (with many examples shown in Fig. 8b, for instance).  More specifically, Fig. 19c shows that a “recommended speed” (seen on the right as a “40” inside a circle) may be shown on the internal display 183a (eg. displayed on the “windshield W” as discussed in [0124]), while Fig. 8b shows the same information (as (e), discussed in [0112]), being display on the external display 181 (“the indicator output unit 181 can display, outside the vehicle,” see [0113]).  Thus, Lee teaches switching displayed information on an internal display (eg. the “40” shown in Fig. 19c on 183) and an external display (eg. the speed in (e) shown in Fig. 8b on 181).
	The examiner also notes that Kunii also teaches displaying vehicle travelling information on an external display (eg. 17 in Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691